Judgment unanimously affirmed.
Memorandum: Defendant was charged in a superior court information with attempted burglary in the second degree and attempted burglary in the third degree. He pleaded guilty and was sentenced to consecutive indeterminate terms of 2 Vs to 7 years and IVs to 4 years incarceration, respectively. One of the underlying incidents related to the burglary of a church. In imposing the sentences consecutively, County Court expressly stated that it was doing so "because of the church, is what you did to that church”. We reject defendant’s contention that the sentences represented punishment for the crime of "sacrilege”. "[I]t is apparent that the sentencing court, uniquely familiar with the particularly heinous circumstances of this case, expressed as a community spokesperson and in profoundly human terms, the perceived extent of public condemnation and social outrage engendered by the criminal act for which defendant was convicted” (People v Berrios, 176 AD2d 547, 549, lv denied 79 NY2d 824).
We have examined defendant’s other contention and find it to be without merit. (Appeal from Judgment of Niagara County Court, DiFlorio, J. — Attempted Burglary, 2nd Degree.) Present — Green, J. P., Pine, Boehm, Fallon and Doerr, JJ.